Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-10-2008

In Re:Alfred Flowers
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-4657




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"In Re:Alfred Flowers " (2008). 2008 Decisions. Paper 1464.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1464


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
BLD-101                                                          NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                        No. 07-4657
                                        ___________

                             IN RE: ALFRED FLOWERS,
                                                    Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
             United States District Court for the District of New Jersey
                                 (Related to 07-cv-02035)
                      ____________________________________

                      Submitted Pursuant to Rule 21, Fed. R. App. P.
                                    January 10, 2008

                 Before: MCKEE, RENDELL and SMITH, Circuit Judges

                              (Opinion filed: March 10, 2008)
                                        _________

                                         OPINION
                                         _________

PER CURIAM

              Pro se petitioner Alfred Flowers is confined at FCI Fairton in New Jersey.

On April 19, 2007, he filed a complaint, and, subsequently, furnished the District Court

with copies of a summons and civil complaint for service upon each defendant in the

action.   After a few months of inactivity in the District Court, Flowers filed the instant

petition for a writ of mandamus to compel the court to order the clerk to serve the

summons and complaint to each defendant. However, on January 2, 2008, the District
Court issued an order directing that service of process be initiated upon the defendants.

On January 3, 2008, the Clerk issued copies of the summons and complaint to each

defendant. Because Flowers has now received the relief he sought in filing his mandamus

petition, we will deny his mandamus petition as moot.




                                             2